                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANIEL VINCENT                                    CIVIL ACTION

              V.


JAMEY LUTHER, et al.                              NO. 19-2399


                                          ORDER
                                    1)\
             AND NOW, this     ;),J day of        Nt1V         , 2019, upon careful and

independent consideration of the petition for writ of habeas corpus, and after review of

the Report and Recommendation of United States Magistrate Judge Elizabeth T. Hey, IT

IS ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED.

      2. The petition for a writ of habeas corpus is placed in suspense.

      3. The motion for appointment of counsel is DENIED without prejudice.

      4. Petitioner and the District Attorney shall notify the court within thirty days of

the conclusion of the currently pending PCRA appeal and Petitioner shall advise the court

whether he seeks to pursue his habeas petition.


                                             BY THE COURT:


                                                  Isl Nitza I. Quinones Alejandro

                                             NITZA I. QUINONES ALEJANDRO, J.
